Citation Nr: 1818129	
Decision Date: 03/23/18    Archive Date: 04/03/18

DOCKET NO.  13-09 572A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left foot disability, to include plantar fasciitis and flat foot, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to November 2010.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston Salem, North Carolina, which denied service connection for the claimed disability.

In April 2013, the Veteran notified the Board that she did not want a Board hearing.

The Board remanded the issue for further development in September 2015 and June 2017.  

The Board notes that the Veteran also appealed the issue of entitlement to service connection for herpes.  During the pendency of appeal, however, the RO granted service connection for herpes in a May 2016 rating decision.  Because the Veteran was awarded service connection, the issue is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

Finally, the Board also notes that the Veteran previously initiated appeals of increased ratings for disabilities of the left shoulder, left hip, right ankle, right lower lip, and right knee, as well as service connection for the right wrist, left knee, and hemorrhoids, stemming from a September 2011 rating decision.  A Statement of the Case (SOC) was issued in March 2013, and the Veteran did not perfect an appeal of the issues by filing a substantive appeal (VA Form 9).  As such, the prior September 2011 rating decision is final.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

Unfortunately, another remand is required.  Although the Board regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

The Veteran asserts that she has left foot plantar fasciitis, which is due to her military service.  See the April 2013 VA Form 9.

The Board finds that an additional VA opinion is necessary before adjudication of the issue.  

In July 2010 and May 2016 VA examinations, no pathology was found in the left foot to render a diagnosis of plantar fasciitis.  In the July 2010 VA examination, the examiner indicated that there was no pathology to render any diagnosis of the left foot, based on physical examination and x-rays of the left foot.  In the May 2016 VA examination, the Veteran denied having any left foot complaints and the examiner indicated that there was no evidence of left foot plantar fasciitis and there was no objective data to support a definitive diagnosis.  

A March 2016 VA treatment records also indicates that the Veteran does not have a diagnosis plantar fasciitis of the left foot, or any other left foot diagnosis.  In May 2016, the Veteran reported bilateral foot pain, but was again noted to have only a right foot diagnosis.

In an October 2016 VA examination, the examiner indicated that the Veteran had a diagnosis of bilateral plantar fasciitis in 1990, but did indicate whether the Veteran had a current diagnosis of left foot plantar fasciitis.  The examiner also did not review the Veteran's claims file and did not provide an opinion regarding the etiology of any current left foot plantar fasciitis.  

Finally, in a July 2017 VA examination, the Veteran reported having pain on use and manipulation of her left foot.  After physical examination, the examiner diagnosed the Veteran with bilateral flexible flat feet (pes planus) consistent with obesity.  The examiner indicated that the Veteran had left foot plantar fasciitis that resolved without residuals, by history and supported by examination.  The examiner concluded that the left foot diagnosis was less likely as not incurred in or aggravated by the Veteran's military service, as it was a new diagnosis.  In addition, it was less likely as not that the left foot diagnosis was caused by or aggravated by one of the Veteran's service-connected conditions (including right plantar fasciitis, right knee impairment, left hip bursitis, and right ankle arthritis) because the weight of peer-reviewed medical literature was against a relationship between the service-connected conditions and the claimed left foot condition.

The Veteran's representative indicated in a February 2018 brief that if service connection was unable to be granted for left foot plantar fasciitis, remand was requested for an additional medical opinion on whether the Veteran's service-connected conditions prohibit her from the ability to exercise, which led to weight gain, which led to the diagnosis of bilateral flexible flat foot.  

The Board notes that obesity is not eligible for service connection.  See Marcelino v. Shulkin, No. 16-2149, 2018 U.S. App. Vet. Claims LEXIS 64 (Vet. App. Jan. 23, 2018).  However, obesity can act as an "intermediate step" to establish service connection for another disability as secondary to an already service-connected disability under certain circumstances under 38 C.F.R. § 3.310.  See VAOPGCPREC 1-2017.

Accordingly, the case is REMANDED for the following action:

1.  Contact the VA examiner who conducted the July 2017 VA examination (or a suitable replacement), and ask the examiner to review the record and prepare an addendum medical opinion.  

The examiner should provide an opinion on whether it is at least as likely as not (50 percent probability or greater) that the Veteran's left foot flexible flat foot is caused or aggravated by obesity that is at least as likely as not (50 percent probability or greater) attributable to his service-connected disabilities, including asthma and disabilities of the right foot, right knee, left shoulder, left hip, and/or right ankle.

If the VA examiner determines that further examination is necessary in order to render the requested medical opinion(s), the AOJ should schedule the Veteran for such examination. 

A complete rationale for all opinions is required.

2.  After completing all indicated development, and any additional development deemed necessary, readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and her representative and they should be afforded a reasonable opportunity for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




